169 F.3d 782
LANGMAN FABRICS, a division of Blocks Fashion Fabrics, Inc.,Plaintiff-Counter-Defendant-Appellant,v.GRAFF CALIFORNIAWEAR, INC., Arizona Mail Order Company,Inc., Defendants-Counter-Claimants,Fashion Initiatives, Defendant-Counter-Claimant-Appellee,Samsung America Inc., Defendant-Appellee.
No. 97-7930.
United States Court of Appeals, Second Circuit.
Nov. 9, 1998.

1
Before:  JACOBS, LEVAL, GIBSON,* Circuit Judges.

Prior report:  160 F.3d 106
ORDER

2
The opinion filed November 9, 1998 is hereby amended by the addition of a footnote as follows:


3
[Insert footnote at page 24, line 2 of the manuscript opinion, following the words "articles of clothing."  (at the end of the 5th paragraph of Part II of the opinion) ] [160 F.3d at 114]


4
Subsequent to the publication of this opinion, the court received a letter from David O. Carson, General Counsel of the Copyright Office, advising that the letter from the attorney in the Copyright Office "was neither authorized nor an accurate statement of the policies and practices of the Copyright Office."   The General Counsel's letter goes on to state, "In fact, the Office agrees with the position reached by the Court in Langman Fabrics:  that 'fabric manufactured for the purpose of being made into clothing is a "useful article" within the meaning of section 401(b)(2).' "



*
 The Honorable John R. Gibson, of the United States Court of Appeals for the Eighth Circuit, sitting by designation